                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    REBECCA BOWEN,                               : Case No. 3:18-cv-48
                                                 :
           Plaintiff,                            :
                                                 : District Judge Walter H. Rice
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Rebecca Bowen brings this case challenging the Social Security

Administration’s denial of her application for Supplemental Security Income. She

applied for benefits on October 29, 2014, asserting that she could no longer work a

substantial paid job. Administrative Law Judge (ALJ) Mark Hockensmith concluded that

she was not eligible for benefits because she is not under a “disability” as defined in the

Social Security Act.

          The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #6), the

Commissioner’s Memorandum in Opposition (Doc. #9), Plaintiff’s Reply (Doc. #10), and

the administrative record (Doc. #5).




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
       Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Hockensmith’s

non-disability decision.

II.    Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited

scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 1382c(a)(3)(A); see Bowen, 476 U.S. at

469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to


                                            2
support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

III.   Background

       When Plaintiff filed her application for benefits, she was fifty years old and was

therefore considered a person “closely approaching advanced age” under Social Security

Regulations. 20 C.F.R. § 416.963(d). She went to school through ninth grade—a

“limited education.” 20 C.F.R. § 416.964(b)(3).

       A.     Plaintiff’s Testimony

       Plaintiff testified at the hearing before ALJ Hockensmith that she has back

problems that affect her ability to stand and walk. Sometimes when she is standing or

walking, her back gets so weak that she feels like she has to sit down or she will fall


                                             3
down. (Doc. #5, PageID #88). She can sometimes stand for twenty minutes before she

has to sit down; other times, she can only stand for five minutes. She believes that it is

dependent on how much she has already done that day. Id. at 89.

       Plaintiff had surgery to repair three hernias in August 2016. Id. at 90. She still

has stabbing pains in her right side because of all the scar tissue that was cut out. Id. at

90-91. If she continues to have problems, her doctor told her he would use a needle to

drain the area. Id. at 91.

       Plaintiff experiences numbness and tingling in both hands—her left is worse than

her right. Id. at 81. It happens daily but the frequency and length vary. Sometimes, if

she shakes her hand, it will get better after just a minute. Id. When Plaintiff is driving,

one of her hands will sometimes start to tingle and go numb and she’ll have to drive with

only her other hand. Id. at 80. She has trouble picking things up and holding on to things

when her hand is numb. Id. at 83. She has medication but does not take it because she is

worried about how it would interact with her other medication. Id. at 82. She also has

braces that she is supposed to wear when she is sleeping. Id. But, she does not always

wear them because it is difficult for her to sleep with them on.

       Plaintiff has “a lot of issues with breathing.” Id. at 92. She has had asthma since

she was child. Id. at 93. She sometimes starts to cough uncontrollably and coughs up

phlegm with “something dark in it.” Id. She has an inhaler that she uses depending on

how she is feeling. Id. at 93-94.




                                              4
       She has stage-three kidney disease. Id. at 98. She has to use the bathroom more

frequently: “quite often, I do go at least once an hour.” Id. at 99. She had not seen a

specialist but was scheduled to see one in the month after the hearing. Id. at 98.

       Plaintiff struggles with fatigue. She takes a nap almost every day—sometimes

two. Id. at 94. Some days, she feels okay is able to go see her doctors, wash a dish, or

make a hamburger. Id. at 94-95. She sometimes has chest pains associated with stress.

Id. at 96.

       B.     Medical Opinions

              i.     Harold M. Brown, M.D.

       Plaintiff’s treating physician, Dr. Brown, completed a basic medical questionnaire

on October 22, 2015. Id. at 458-59. He diagnosed eleven medical conditions:

uncontrolled hypertension; morbid obesity; left-hand paresthesia; anxiety; asthma;

dyspnea on exertion; degenerative joint disease of thoracic spine; right-knee pain;

midline low-back pain without sciatica; hyperlipidemia, and stage-two chronic kidney

disease. Id. at 458. Dr. Brown opined Plaintiff’s prognosis was poor but stable. Id. She

could stand/walk for fifteen minutes at a time for a total of fifteen minutes in an eight-

hour day, could sit for fifteen minutes, and could not lift/carry any weight. Id. at 459.

Dr. Brown concluded, “She is unable to sit, stand, lift, twist, climb, bend, stoop or crawl

and is considered temporarily totally disabled, and may ultimately be considered totally,

permanently disabled. She cannot perform work of any kind at this time ….” Id.




                                              5
             ii.     Amita Oza, M.D.

       Dr. Oza examined Plaintiff on December 29, 2014. Id. at 443-48. She noted that

Plaintiff had decreased breath sounds at the bases of her lungs and prolonged expiratory

phase. Id. at 448. Upon examination, Dr. Oza found Plaintiff had “tenderness on

palpation of lower lumbar spine,” and “[r]ange of motion at hips towards extremes

caused her to have some discomfort.” Id. She opined Plaintiff could perform sedentary

work with a change in position every fifteen to thirty minutes. Id.

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Hockensmith to evaluate the evidence

connected to Plaintiff’s application for benefits. He did so by considering each of the

five sequential steps set forth in the Social Security Regulations. See 20 C.F.R. §

416.920. He reached the following main conclusions:

       Step 1:     Plaintiff has not engaged in substantial gainful employment since
                   October 29, 2014.

       Step 2:     She has the severe impairments of degenerative disc disease, left-hand
                   paresthesia, asthma, obesity, dysthymia, anxiety, and somatoform
                   disorder.

       Step 3:     She does not have an impairment or combination of impairments that
                   meets or equals the severity of one in the Commissioner’s Listing of
                   Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:     Her residual functional capacity, or the most she could do despite her
                   impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                   (6th Cir. 2002), consists of “light work … with the following
                   additional limitations: (1) no climbing of ladders, ropes and scaffolds;
                   (2) frequent climbing of ramps and stairs; (3) frequent balancing,
                   stooping, kneeling, crouching and crawling; (4) frequent handling and
                   fingering with the left upper extremity; (5) avoid concentrated
                   exposure to temperature extremes; (6) avoid concentrated exposure to


                                             6
                    fumes, dusts, gases, odors and poorly ventilated areas; (7) no work at
                    unprotected heights or with dangerous machinery; (8) limited to
                    simple, routine, repetitive tasks; (9) in a static work environment with
                    few changes in routine; (10) no fast paced work or strict production
                    quotas; and (11) occasional contact with the public, coworkers and
                    supervisors.”

       Step 4:      She is unable to perform any of her past relevant work.

       Step 5:      She could perform a significant number of jobs that exist in the
                    national economy.

(Doc. #5, PageID #s 52-64). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 64.

V.     Discussion

       Plaintiff contends that the ALJ erred in evaluating the medical source opinions and

failed to adequately consider Plaintiff’s obesity. The Commissioner maintains that

substantial evidence supports both the ALJ’s evaluation of the medical opinions and his

consideration of Plaintiff’s obesity

       A.     Medical Opinions

       Social Security Regulations recognize several different categories of medical

sources: treating physicians, nontreating yet examining physicians, and nontreating yet

record-reviewing physicians. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th

Cir. 2013).

              As a general matter, an opinion from a medical source who has
              examined a claimant is given more weight than that from a
              source who has not performed an examination (a
              “nonexamining source”), and an opinion from a medical source
              who regularly treats the claimant (a “treating source”) is
              afforded more weight than that from a source who has
              examined the claimant but does not have an ongoing treatment


                                              7
              relationship (a “nontreating source”). In other words, “[t]he
              regulations provide progressively more rigorous tests for
              weighing opinions as the ties between the source of the opinion
              and the individual become weaker.”

Id. (quoting in part Soc. Sec. R. 96-6p, 1996 WL 374180, *2 (Soc. Sec. Admin. July 2,

1996), and citing 20 C.F.R. §§ 404.1502, 404.1527(c)(1)-(2)).

       Regardless of its source, the Regulations require an ALJ to consider and evaluate

every medical opinion in the record. See 20 C.F.R. §§ 416.927(b), (c). In deciding what

weight to assign an opinion, an ALJ must consider the following factors: examining

relationship; treatment relationship; supportability; consistency; specialization; and other

factors. Id. at (c). “Unless a treating source’s opinion is given controlling weight, the

administrative law judge must explain in the decision the weight given to the opinions of

a State agency medical or psychological consultant or other program physician,

psychologist or other medical specialist, as the administrative law judge must do for any

opinions from treating sources, nontreating sources, and other nonexamining sources who

do not work for us.” Id. at (e)(2)(ii).

       ALJ Hockensmith assigned Dr. Brown’s opinion little weight and provided two

primary reasons. First, the ALJ reasonably discounted Dr. Brown’s opinion based on his

limited treatment history with Plaintiff. (Doc. #5, PageID #61); see 20 C.F.R. §

416.927(c)(2)(i) (“Generally, the longer a treating source has treated you and the more

times you have been seen by a treating source, the more weight we will give to the

source’s medical opinion.”). Dr. Brown began treating Plaintiff on the same day he

completed his opinion. (Doc. #5, PageID #s 61, 1104). Although Dr. Brown eventually



                                             8
became Plaintiff’s treating physician, at the time he completed the assessment, he had

only examined Plaintiff once. See Blakley, 581 F.3d at 407 (“A physician is a treating

source if he has provided medical treatment or evaluation and has had an ongoing

treatment relationship with the claimant… ‘with a frequency consistent with accepted

medical practice for the type of treatment and/or evaluation [that is] typical for the

[treated condition(s)].’”) (quoting 20 C.F.R. § 404.1502) (alterations in original).

       The ALJ also reasonably discounted Dr. Brown’s opinions because, “there is no

support in the record for Dr. Brown’s assertion that the claimant is unable to lift and can

only sit/stand/walk for 15 minutes.” (Doc. #5, PageID #61); see 20 C.F.R. §

416.927(c)(3) (“The more a medical source presents relevant evidence to support an

opinion, particularly medical signs and laboratory findings, the more weight [the Social

Security Administration] will give that opinion.”). Previously in his decision, the ALJ

recognized that Plaintiff’s degenerative disc disease, left-hand paresthesia, and asthma

limit her ability to perform some work-related functions. (Doc. #5, PageID #54).

However, these impairments do not support the extreme limitations opined by Dr. Brown.

       For instance, looking at Plaintiff’s back pain, the ALJ recognized that she reported

chronic back pain, pain in her feet, and weakness. He acknowledged that medical notes

revealed tenderness to palpation of her lower lumbar spine, discomfort with range of

motion of the hips at extremes, and restricted range of motion at the lumbar spine. Yet,

her only treatment consisted of prescribed medication—no physical therapy, chiropractic

care, surgical intervention, injections, or surgical consultation. Further, she does not

require an ambulatory device. The ALJ concluded that Plaintiff “has not sought the type


                                              9
of treatment one would expect for an individual claiming to suffer from disabling chronic

back pain.” Id. at 58.

        The ALJ also identified several treatment notes that he found inconsistent with

Plaintiff’s statements concerning the severity of her impairments. See id. at 59 (“on

October 26, 2012, the claimant failed to report pain and/or stiffness in her back”) (citing

Exh. 6F [Doc. #5, PageID #s 575]); (“The claimant denied having back pain again on

July 17, 2014”) (citing Exh. 1F, 6F)2; (“On June 9, 2016, the claimant described

intermittent low back pain at a 3-4 on a scale of 1-10”) (citing Exh. 9F [Doc. #5, PageID

#1057]); (“physical examination of July 28, 2016 demonstrated normal movement of all

extremities”) (citing Exh. 13F [Doc. #5, PageID #1121]); see also 20 C.F.R. §

416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a

whole, the more weight we will give to that medical opinion.”).

        Plaintiff argues that the ALJ’s reliance on notes from October 26, 2012 and July

17, 2014 is misplaced, as both notes are from before Plaintiff’s October 2016 application

date. (Doc. #6, PageID #1141). The Commissioner correctly points out that, although

Supplemental Security Income benefits are not payable prior to the application-filing

date, Plaintiff alleged her disability began in July 2006 and the ALJ reasonably



2
  The ALJ’s summary of medical evidence from July 17, 2014 is not accurate. On that day, Plaintiff
presented to Miami Valley Hospital emergency room reporting “some pain to her back, left-sided medial
border of the scapula.” (Doc. #5, PageID #393). Further, notes from the physical exam reflect further
issues: “No tenderness over The midline T. or L. Spine. She does have reproducible tenderness and
spasm that is palpable to the left side of the thoracic spine to the medial aspect of the left scapular
border.” Id. at 396. Ultimately, the ER doctor diagnosed thoracic spasm, chest wall pain, and anxiety.
Id. at 397. Nonetheless, the other treatment notes identified by the ALJ constitute substantial evidence in
support of his conclusion.


                                                    10
considered her complete medical history consistent with the Regulations. (Doc. #9,

PageID #1166) (citing 20 C.F.R. § 416.335; 20 C.F.R. § 416.912(d) (“Before we make a

determination that you are not disabled, we will develop your complete medical history

for at least the 12 months preceding the month in which you file your application unless

there is a reason to believe that development of an earlier period is necessary ….”)).

       Turning to her left-hand paresthesia, the ALJ found that Plaintiff’s failure to

comply with her treatment regimen and her minimal treatment were not consistent with

her allegations about the severity of her symptoms. (Doc. #5, PageID #58). Plaintiff

admitted that she does not always wear her braces when she is supposed to and stopped

taking her medication. She did not attend physical therapy or pain management, she did

not undergo surgical intervention or injections, and she did not seek surgical consultation.

The ALJ further emphasized that Plaintiff’s reports to her physicians are not consistent

with her allegations. Substantial evidence supports this. See Doc. #5, PageID #s 58-59

(“on March 10, 2016, the claimant reported that her left hand paresthesias was

improving” (citing Exh. 9F [Doc. #5, PageID #1074]); (“The claimant exhibited a strong

grip strength bilaterally on December 29, 2014”) (citing Exh. 3F [Doc. #5, PageID

#448]); (“the claimant did not report weakness or numbness on October 22, 2015”)

(citing Exh. 9F [Doc. #5, PageID #1105]); (“the claimant denied weakness and numbness

again on May 5, 2016”) (citing Exh. 9F [Doc. #5, PageID #1063]).

       Plaintiff insists that even if Dr. Brown is considered an examining source, “his

opinion is consistent with his own treatment notes and not substantially inconsistent with

the record as a whole or with the opinion of Dr. Oza—as both Dr. Brown and Dr. Oza


                                             11
found that [Plaintiff] could not perform light exertional work.” (Doc. #6, PageID

#1141). Although Plaintiff is correct that Dr. Brown and Dr. Oza agreed Plaintiff could

not perform light work, their opinions are not entirely consistent. Indeed, they reached

different conclusions concerning her ability to work. Dr. Brown found that Plaintiff was

“temporarily totally disabled” and “[s]he cannot perform work of any kind”; in contrast,

Dr. Oza opined Plaintiff “should be able to perform sedentary work ….” (Doc. #5,

PageID #s 448, 459).

       Plaintiff accurately observes that some of Dr. Brown’s treatment notes are

consistent with his opinion. However, the ALJ reasonably relied on other treatment notes

that do not support and are not consistent with Dr. Brown’s opinion. Dr. Brown, for

example, regularly documented her back pain under “review of systems;” yet, he often

noted, “normal range of motion” under physical exam. See id. at 1052, 1057-58, 1074-

75, 1090. Further, although Dr. Brown routinely noted Plaintiff’s lower back pain, he

failed to provide any further explanation. Similarly, his basic medical assessment

contains very little substantive explanation. When asked for the observations or medical

evidence that led to her findings, he only cites “decreased [range of motion] lumbar spine

on flexion.” Id. at 458. And, “because the ALJ’s opinion was supported by substantial

evidence, it must be upheld, despite conflicting evidence.” Rudd v. Comm’r of Soc. Sec.,

531 F. App’x 719, 727 (6th Cir. 2013) (citing Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 714 (6th Cir. 2012); 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4)).




                                            12
       ALJ Hockensmith provided good reasons for the weight he assigned Dr. Brown’s

opinions, and substantial evidence in the record supports those reasons. Accordingly,

Plaintiff’s challenge to the ALJ’s assessment of Dr. Brown’s opinion lacks merit.

       The ALJ also assigned Dr. Oza’s opinion little weight. He accurately observed the

Dr. Oza was a consultative examiner. (Doc. #5, PageID #61); see 20 C.F.R. §

416.927(c)(1) (“Generally, we give more weight to the medical opinion of a source who

has examined you than to the medical opinion of a medical source who has not examined

you.”). He further found, “there is no support for a sedentary residual functional

capacity.” (Doc. #5, PageID #62); see 20 C.F.R. § 416.927(c)(3) (“The more a medical

source presents relevant evidence to support a medical opinion, particularly medical signs

and laboratory findings, the more weight we will give that medical opinion.”). The ALJ

explained, “The claimant did exhibit some tenderness of the lumbar spine and limited

range of motion in the hips but no evidence of radiculopathy.” (Doc. #5, PageID #62).

Plaintiff moreover does not require an ambulatory aid and has sought limited treatment.

       Plaintiff asserts that ALJ Hockensmith erred in his evaluation of Dr. Oza’s

opinion: “The ALJ failed to cite substantial evidence that is inconsistent with the

opinions of … Dr. Oza.” (Doc. #6, PageID #1141). But, as discussed above, the ALJ

reasonably addressed Plaintiff’s impairments and limitations in detail previously in his

decision. He identified significant evidence that supports his conclusion that Plaintiff’s

impairments were not as severe as opined by Dr. Oza.

       Turning to the State agency record-reviewing physicians, ALJ Hockensmith

assigned their opinions “some weight.” (Doc. #5, PageID #62). He found that Plaintiff


                                             13
was “more limited than determined by these reviewers based on [her] testimony, more

recent treatment records and issues with her hernia.” Id. Plaintiff agrees that the ALJ

properly acknowledged that the State agency physicians did not review the entire record.

Specifically, the record-reviewing physicians did not review an October 2015 x-ray of

Plaintiff’s lumbar spine that revealed degenerative changes most pronounced at L4-5

with degenerative facet disease and grade 1 anterior spondylolisthesis. Plaintiff contends,

“the ALJ is not qualified to interpret this raw medical data in functional terms.” (Doc.

#6, PageID #s 1141-42). Plaintiff’s argument lacks merit. Importantly, “the ALJ is

charged with the responsibility of determining the RFC based on her evaluation of the

medical and non-medical evidence.” Rudd, 531 F. App’x at 728. Although no physician

who provided an opinion reviewed the x-ray, a radiologist did and his report tends to

confirm all of the physicians who considered Plaintiff’s back problems. Thus, the x-ray

results constitute substantial evidence in support of the back problems—and resulting

limitations—identified by the physicians.

       In summary, although Plaintiff maintains that ALJ Hockensmith should have

weighed the opinion evidence differently, substantial evidence supports his consideration

of those opinions. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

The substantial evidence standard presupposes that there is a zone of choice within which

the decisionmaker can go either way, without interference by the courts. Blakley, 581

F.3d at 406. The ALJ’s findings that Dr. Brown’s and Dr. Oza’s opinions merited little

weight and the record-reviewing physicians’ opinions merited some weight was within

the zone of reasonable choices.


                                            14
       B.     Obesity

       Plaintiff asserts that ALJ Hockensmith failed to adequately consider Plaintiff’s

obesity as required by Social Security Ruling 02-1p and Sixth Circuit caselaw. (Doc. #6,

PageID #s 1142-44). Obesity, as defined in Social Security Ruling 02-1p, “is a complex,

chronic disease characterized by excessive accumulation of body fat.” 2002 WL

34686281, *2 (Soc. Sec. Admin. Sept. 12, 2002). The National Institutes of Health’s

Clinical Guidelines classify an overweight or obese individual based on that person’s

Body Mass Index (BMI). Id. An adult with a BMI of 30.0 or above is considered

“obese.” Id. “Obesity is a risk factor that increases an individual’s chances of

developing impairments in most body systems.” Id. at *3. It “commonly leads to, and

often complicates, chronic diseases of the cardiovascular, respiratory, and

musculoskeletal body systems.” Id. It “may also cause or contribute to mental

impairments such as depression.” Id.

       To account for these increased risks, Social Security Ruling 02-1p requires an ALJ

to “consider obesity in determining whether: [1] The individual has a medically

determinable impairment ....; [2] The individual’s impairment(s) is severe ....; [3] The

individual’s impairment(s) meets or equals the requirements of a listed impairment in the

listings ....; and [4] The individual’s impairment(s) prevents him or her from doing past

relevant work and other work that exists in significant numbers in the national

economy....” Id.

       Although it is clear that an ALJ must consider a claimant’s obesity, it is less

apparent how an ALJ’s decision should reflect such consideration. “Social Security


                                             15
Ruling 02–01p does not mandate a particular mode of analysis. It only states that

obesity, in combination with other impairments, ‘may’ increase the severity of the other

limitations. It is a mischaracterization to suggest that Social Security Ruling 02-1p offers

any particular procedural mode of analysis for obese disability claimants.” Bledsoe v.

Barnhart, 165 F. App’x 408, 411-12 (6th Cir. 2006); see Miller v. Comm’r of Soc. Sec.,

811 F.3d 825, 835 (6th Cir. 2016); Shilo v. Comm’r of Soc. Sec., 600 F. App’x 956, 959

(6th Cir. 2015) (We also have recognized that an ALJ must ‘consider the claimant’s

obesity, in combination with other impairments, at all stages of the sequential

evaluation.’”) (quoting Nejat v. Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir.

2009)).

       Some courts have found that Social Security Ruling 02-1p is “more than a

requirement that the ALJ mention the fact of obesity in passing,” Norman v. Astrue, 694

F. Supp.2d 738, 741 (N.D. Ohio 2010) (citations omitted), but others have found, “Where

an ALJ has acknowledged the issue, even a cursory reference to obesity may suffice if

there is no evidence that it causes any limitations.” Bornstein v. Comm’r of Soc. Sec.,

No. 1:17cv220, 2018 WL 3448604, *4 (S.D. Ohio June 20, 2018) (Bowman, M.J.),

report and recommendation adopted, 2018 WL 3439632 (S.D. Ohio July 17, 2018)

(Dlott, D.J.).

       In the present case, ALJ Hockensmith considered Plaintiff’s obesity throughout

his decision. He first identified obesity as one of Plaintiff’s severe impairments: “the

claimant is overweight at a height of 60 inches and a weight of 204 pounds. With a body

mass index of 39.8 at minimum, the claimant is considered obese, and that condition


                                             16
could be expected to aggravate the claimant’s other conditions. This impairment affects

the claimant’s ability to do basic work-related functions.” (Doc. #5, PageID #54). The

ALJ recognized at Step Two that although there is no listing for obesity, obesity may be

disabling and can dramatically worsen other medical conditions. Further, the ALJ

considered whether Plaintiff’s “obesity is of such a level that it results in an inability to

ambulate effectively, as defined in sections 1.00B2b or 101.02A of the listings ….” Id. at

55-56 (quoting Soc. Sec. R. 02-1p, *5). He concluded, “[t]he record … does not

document a finding that the claimant was unable to ambulate effectively at any material

time.” Id. at 56. Last, in assessing Plaintiff’s RFC, the ALJ considered “the exacerbating

affect [Plaintiff’s] obesity has on her lumbar condition and asthma.” Id. at 59.

       Together, ALJ Hockensmith’s consideration of Plaintiff’s obesity extends beyond

a passing reference. Further, as correctly observed by the Commissioner, “The Agency

recognizes that a claimant’s obesity may create greater limitations in combination with

her other impairments than would exist by virtue of those other impairments alone.

However, Plaintiff does not cite any evidence demonstrating that her obesity actually

caused additional limitations or further impaired her ability to work.” (Doc. #9, PageID

#1170) (internal citation omitted) (emphasis in original); see Bornstein, 2018 WL

3448604, *3 (“Plaintiff ultimately is responsible for proving that her obesity caused

further limitation.”). Moreover, Plaintiff provides no support for speculating that “any

further reduction in her residual functional ability due to her obesity would be tantamount

to finding a limitation to sedentary work, which would direct a finding of disability at

Bowen’s age.” (Doc. #6, PageID #1144).


                                              17
       Accordingly, for these reasons, Plaintiff’s challenge to the ALJ’s evaluation of her

obesity lacks merit.


                   IT IS THEREFORE RECOMMENDED THAT:

       1.     The ALJ’s non-disability decision be affirmed; and

       2.     The case be terminated on the Court’s docket.

May 6, 2019                                       s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                            18
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            19
